    Case 1:21-cv-00898-UNA Document 1-1 Filed 06/23/21 Page 1 of 2 PageID #: 18




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    S.S. BODY ARMOR I, INC. et al.,1                         Case No. 10-11255 (CSS)

                              Debtors.                       (Jointly Administered)

                                                             Ref. Docket No. 4527

                                  ORDER GRANTING MOTION TO
                                EXTEND TERM OF RECOVERY TRUST

             Upon consideration of the Motion to Extend Term of the Recovery Trust [D.I. 4527] (the

“Extension Motion”)2 for entry of an order extending the term of the Recovery Trust through

November 20, 2022, effective as of November 20, 2018; any opposition thereto; and upon

consideration of evidence admitted into the record or statements made on the record at the hearings

conducted before this Court on March 24, 2021, April 12, 2021, and April 15, 2021 (collectively,

the “Hearing”) and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and this

proceeding being a core proceeding pursuant to 28 U.S.C. §§ 1408 and 1409; and the parties having

consented to the entry of a final order by this Court pursuant to Local Bankruptcy Rule 9013(f);

and it appearing that (i) due and adequate notice of the Extension Motion has been given, and that

no other or further notice need be given, (ii) the legal and factual bases set forth in the Extension

Motion and on the record at the Hearing establish just cause for the relief granted herein, and (iii)

the requested relief is reasonable, proper, and in the best interest of the Recovery Trust, the




1
 The pre-confirmation debtors and the last four digits of each debtor’s federal tax identification number were: SS
Body Armor I, Inc. (9361); SS Body Armor II, Inc. (4044); SS Body Armor III, Inc. (9051); and PBSS, LLC (8203).
All correspondence and pleadings must be sent to SS Body Armor I, Inc., c/o Pachulski Stang Ziehl & Jones LLP,
919 North Market Street, 17th Floor, Wilmington, DE 19801, Attn: Laura Davis Jones.
2
    Unless defined herein, capitalized terms shall have the meanings ascribed to them in the Extension Motion.



DOCS_DE:234826.1 70934/001
 Case 1:21-cv-00898-UNA
           Case 10-11255-CSS
                         Document
                              Doc 1-1
                                  4609Filed
                                         Filed
                                             06/23/21
                                               06/10/21Page
                                                         Page
                                                            2 of22ofPageID
                                                                     2     #: 19




bankruptcy estate, and the beneficiaries; and being fully informed; and after due deliberation and

sufficient cause appearing, it is hereby:

        ORDERED that the Extension Motion is granted; and it is further

        ORDERED that, effective as of November 20, 2018, the term of the Recovery Trust, set

forth in Section 11.1 of the Recovery Trust Agreement, is extended through November 20, 2022;

and it is further

        ORDERED that this Court shall retain jurisdiction with respect to any matters arising from

or related to the interpretation and implementation of this Order.

        IT IS SO ORDERED.




         Dated: June 10th, 2021                      CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE


                                                 2
DOCS_DE:234826.1 70934/001
